Citation Nr: 1524983	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  10-31 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected skin disorder (currently identified as dermatitis, fungal).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a dental disorder.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chest/rib disorder, to include accessory pectoralis major muscle.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disorder.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to April 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2015.  A transcript of this hearing is of record.

For the reasons stated below, the Board finds that new and material evidence has been received to reopen the chest/rib disorder, gastrointestinal disorder, and low back disorder claims.  However, as addressed in the REMAND portion of the decision below, further development is required in regard to the underlying service connection claims, as well as the skin disorder and hearing loss claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board notes that a claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim of service connection and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  As the dental claim in this case stems from an adverse RO determination, the appeal is limited to the issue of entitlement to service connection for a dental trauma for compensation purposes.  However, while a July 2010 Statement of the Case (SOC) noted that the issue of entitlement to dental treatment was referred to the San Diego VAMC, the Veteran indicated at his hearing that no action had been taken on this matter and that he did desire VA dental treatment.  He also indicated that he desired service connection for tinnitus in addition to the claimed hearing loss; and that he also wanted to reopen the previously denied claims of service connection for an acquired psychiatric disorder, diabetes mellitus, and prostate cancer.  These matters are referred to the appropriate AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDINGS OF FACT

1.  The record does not reflect the Veteran had in-service dental trauma.

2.  Service connection was originally denied for the claimed chest/rib disorder, gastrointestinal disorder, and low back disorder by a January 1965 rating decision.  The Veteran was informed of this decision, and did not appeal.

3.  The denial of service connection for a low back disorder was continued by confirmed rating decisions promulgated in September 1966 and November 1966; and the Veteran did not appeal these decisions.

4.  The Board upheld the denials of service connection for the claimed chest/rib and low back disorders, among other things, in a May 1969 decision.

5.  A November 1972 confirmed rating decision continued the denial of service connection for a stomach disorder; and the Veteran did not appeal.

6.  Rating decisions promulgated in February 1982 and May 1983 continued to deny service connection for a low back disorder, finding the evidence was not new and material.  These denials were subsequently upheld by a November 1984 rating decision.

7.  The evidence received since the last prior denials of service connection for the chest/rib disorder, gastrointestinal disorder, and low back disorder was not previously submitted to agency decisionmakers, relates to unestablished fact(s) necessary to substantiate these claims, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating these claims.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for compensation purposes for a dental disorder are not met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.306, 3.381, 17.161 (2014); VAOGCPREC 5-97.

2.  New and material evidence having been submitted to reopen the claim of entitlement to service connection for chest/rib disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  New and material evidence having been submitted to reopen the claim of entitlement to service connection for gastrointestinal disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  New and material evidence having been submitted to reopen the claim of entitlement to service connection for low back disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In regard to the dental disorder claim, the Board notes the Veteran was sent letters in July 2008 and May 2010 which informed him of what was necessary to substantiate this claim, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s).  Both letters were received prior to the pertinent July 2010 Statement of the Case (SOC) which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his dental disorder claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his case has been satisfied.  The service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the March 2015 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  The Board acknowledges that the record indicates he is in receipt of disability benefits from the Social Security Administration (SSA), but the SSA reported that such records were destroyed.  See Counts v. Brown, 6 Vet. App. 473 (1994) (VA has no obligation to seek evidence which the does not exist.).  The Board also acknowledges the Veteran indicated at this hearing there were outstanding VA treatment records, and that no VA examination has been accorded to the Veteran regarding this claim.  However, as detailed below the resolution of this case turns on whether there was in-service dental trauma and as detailed below there is no such evidence.  Therefore, the Board finds that the record does not reflect there is outstanding relevant evidence that must be obtained.  See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).  Moreover, no such examination and/or opinion is warranted based upon the facts of this case.  As such, the Board finds that the duty to assist the Veteran has been satisfied.

As to the March 2015 Board hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the nature of his claims, discussed the elements necessary to substantiate the Veteran's claims, and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither he nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Analysis - Dental Disorder

Service connection may be awarded for missing teeth due to dental trauma or bone loss in service. The law and regulations also provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are considered non-disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.16; see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995). 

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916.

To establish entitlement to service connection for loss of a tooth, the Veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to in- service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).

In this case, the Board notes that while the Veteran's service treatment records reflect he received dental treatment during his active service there is no indication of actual in-service dental trauma.  Further, the Veteran himself indicated such was the case at his March 2015 hearing, and that he was primarily interested in obtaining treatment for his current dental problems.  

The Board notes that the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's active service.  See 38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97.  Moreover, the Federal Circuit defined "service trauma" as "an injury or wound produced by an external force during the service member's performance of military duties."  Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010).  The definition excluded "the intended result of proper medical treatment."  Id.

Based upon the absence of in-service dental trauma, the Board must find that the preponderance of the evidence is against the claim of service connection for compensation purposes.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.

New and Material Evidence

Historically, the record reflects the Veteran's claims of service connection for a chest/rib disorder, gastrointestinal disorder, and low back disorder have been the subject of multiple prior decisions.  For example, service connection was originally denied for the claimed chest/rib disorder, gastrointestinal disorder, and low back disorder by a January 1965 rating decision.  The Veteran was informed of this decision, and did not appeal.  Thereafter, the denial of service connection for a low back disorder was continued by confirmed rating decisions promulgated in September 1966 and November 1966; and the Veteran did not appeal these decisions.  In a May 1969 decision, the Board upheld the denials of service connection for the claimed chest/rib and low back disorders.  A November 1972 confirmed rating decision continued the denial of service connection for a stomach disorder; and the Veteran did not appeal.  Rating decisions promulgated in February 1982 and May 1983 continued to deny service connection for a low back disorder, finding the evidence was not new and material.  These denials were subsequently upheld by a November 1984 rating decision.

The Board acknowledges that Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  In view of the foregoing, the Board finds that these prior denials are final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.  

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The evidence of record at the time of the prior denials includes statements from the Veteran, his service treatment records, and various post-service medical records.  The Veteran essentially contended that he developed chest, low back, and stomach problems while on active duty.  Among other things, he indicated he developed back problems from carrying heavy loads during active service.

The Board observes that there was no indication of any chest, spine, or stomach impairment on the Veteran's November 1961 pre-induction examination; nor was there any indication of such on a concurrent Report of Medical History.  He was treated for complaints of vague abdominal cramps in April 1963, and for epigastric pain in May 1963 that it was noted appeared to radiate into the back.  X-rays were taken of the dorsal and lumbosacral spine in May 1963 due to complaints of upper lumbar ache.  There was no significant bony abnormality nor evidence of malalignment.  However, there was evidence of mild anterior wedging of T-ll.  In July 1963, he was assessed with chronic gastritis, mild.  He was treated for chest wall muscle discomfort in November 1963.  Chest X-ray was negative, and his complaints were attributed to most likely accessory pectoralis muscle.  On a March 1964 Report of Medical History completed in conjunction with his separation examination, the Veteran reported he had experienced pain or pressure in chest, frequent indigestion, and swollen or painful joints.  Nevertheless, no disability was indicated on the separation examination itself in light of these complaints.

VA medical examination conducted in January 1965 found, in pertinent part, that the Veteran had shortening of left lower extremity with compensatory scoliosis of the lumbar spine; and stated that residuals of back injury was not found.  Similarly, no abnormality was demonstrated on GI series; and no gastrointestinal disease was found on examination.  He was diagnosed with muscle, right pectoralis major.

Subsequent private medical records dated in November 1966 note the Veteran had left sacroiliac sprain, but did not comment on the etiology of this disability.  He was also diagnosed with a duodenal ulcer in August 1971.

The record reflects the claimed gastrointestinal and low back disorders were originally denied on the basis that the in-service complaints were acute and transitory in nature, healing without residual disability.  In regard to the accessory pectoral muscle ,it was found that this was considered a congenital or developmental defect, and not a disability or injury under the law.  Subsequent decisions continued the denial of service connection for the claimed gastrointestinal and low back disorders essentially on the basis that new and material evidence had not been received.  The November 1971 rating decision also noted the Veteran had submitted no evidence to support his contention that his stomach problems were secondary to his service-connected low back disorder.

The evidence received since the respective last prior denials includes additional statements from the Veteran, his testimony at the March 2015 Board hearing, and additional post-service medical records.  The Veteran's testimony regarding his claimed chest/rib disorder, gastrointestinal disorder, and low back disorder provided details regarding the purported history of these conditions that were not advanced at the time of the prior denials.  Moreover, he indicated that he continued to experience such problems, and that no such problems occurred prior to his active service.  There are also references to a reported history of chronic low back pain in the additional post-service medical records, to include treatment records dated in April 2008.  These records also note complaints of intermittent chest pain.  Although it does not appear the Veteran was explicitly treated for a gastrointestinal disorder, he was previously diagnosed with such conditions; and he is competent to describe such lay symptomatology.  Further, evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Based upon the documented in- and post-service findings relevant to these claims, as well as the Veteran's testimony of recurrent problems that developed during service, the additional evidence would at a minimum warrant a competent medical examination and opinion to address the nature and etiology thereof.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Shade, supra.  In view of the foregoing, the Board finds the evidence received since the last prior denials of service connection for the chest/rib disorder, gastrointestinal disorder, and low back disorder was not previously submitted to agency decisionmakers, relates to unestablished fact(s) necessary to substantiate these claims, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating these claims.  As such, new and material evidence has been received in accord with 38 C.F.R. § 3.156(a), and these claims are reopened.


ORDER

Service connection for a dental disorder for compensation purposes is denied.

New and material evidence having been submitted to reopen the claim of entitlement to service connection for chest/rib disorder, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.

New and material evidence having been submitted to reopen the claim of entitlement to service connection for gastrointestinal disorder, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.

New and material evidence having been submitted to reopen the claim of entitlement to service connection for low back disorder, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.

REMAND

Initially, the Board notes the Veteran indicated at the March 2015 hearing that he had received more recent treatment for the claimed disabilities than what is currently of record through VA medical facilities located in San Diego and Loma Linda.  The Court has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

The Board also finds that the current nature and etiology of the claimed chest/rib disorder, gastrointestinal disorder, and low back disorder is not clear from the evidence of record.  For example, while there are documented in-service findings indicative of the claimed disabilities, no such disabilities were found on the March 1964 separation examination.  Further, the subsequent January 1965 VA examination found that there was no residual of back injury or gastrointestinal disease.  The Board also notes there is evidence of a post-service, work-related back injury in August 2001.  Moreover, it does not appear the Veteran has a competent medical diagnosis of a chronic disability(ies) for the current complaints; nor does it appear he has received recent treatment for gastrointestinal complaints.

In regard to the chest/rib disorder claim, previously diagnosed as accessory pectoralis major muscle, the Board acknowledges that congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  It follows, therefore, that service connection may be granted for congenital diseases, but not congenital defects.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90).  The Court has noted that "[u]nder the framework set forth in the General Counsel opinion, any worsening--any change at all--might demonstrate that the condition is a disease, in that VA considers defects to be 'more or less' static and immutable."  Id.  If a condition is a congenital defect, it is neither a disease nor an injury and the presumption of soundness does not apply.  Id.  If a condition is a congenital disease, however, the Board must properly apply the presumption of soundness.  Id. at 396.  No such determination appears to have been made on these matters in this case.

In view of the foregoing, the Board finds that competent medical evidence is required to both diagnose the claimed disorders and to determine the etiology thereof.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).  Consequently, a remand is required to accord the Veteran a competent medical examination and opinion to resolve these matters.  See McLendon, supra; Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

With respect to the hearing loss claim, the Board notes that, for the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

The Veteran was accorded a VA audio examination in October 2008 that shows he did not have a hearing loss disability of the left ear as defined by 38 C.F.R. § 3.385.  Specifically, this examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
15
25
30
20
50
31
LEFT
10
15
5
5
10
9

Speech recognition scores were 96 percent for the right ear, and 100 percent for the left ear. 

The examiner also opined that it was less likely as not the right ear hearing loss was etiologically linked to the Veteran's active service, to include his purported in-service noise exposure.  In support of this opinion, the examiner referred to a lack of evidence to document any hearing loss that had an onset within service and no documentation of an onset of hearing loss within a reasonable time post-active duty.  However, the Veteran testified in March 2015 of hearing problems shortly after his separation from active service.  He also indicated that his hearing problems had become worse since the October 2008 VA examination, which indicates he may now have a hearing loss disability of the left ear as defined by 38 C.F.R. § 3.385.  Therefore, the Board finds that a new VA examination and opinion is also warranted for the hearing loss claim.

Finally, in regard to the skin disorder claim, the Board acknowledges the Veteran was accorded VA examinations which evaluated this disability in June 2010 and June 2012.  The Veteran's testimony in March 2015 intimates the skin disorder may have increased in severity since the last examination.  Indeed, he reports that the skin disability now affects both of his hands, both of his feet, both of his legs, i.e., much of his body and that he treats the condition with hydrocortisone cream that is prescribed by VA.  He also report receiving systemic therapy.  As such he must be afforded another VA examination.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for the claimed chest/rib disorder, gastrointestinal disorder, low back disorder, hearing loss, and service-connected skin disorder since January 2012.  Even if the Veteran does not respond, determine if there are any VA treatment records for the pertinent period to include the facilities located in San Diego and Loma Linda as indicated by the Veteran at the March 2015 hearing.  

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service chest/rib, gastrointestinal, low back, and hearing loss symptomatology; as well as the nature, extent and severity of his service-connected skin disorder symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded examination(s) to determine the current nature and severity of his service-connected skin disorder; as well as the nature and etiology of his claimed chest/rib disorder, gastrointestinal disorder, low back disorder, and hearing loss.  The claims folder should be made available to the examiners for review before the examinations.

For the claimed gastrointestinal disorder, low back disorder, and hearing loss, the respective examiner should state whether these complaints are attributable to a chronic disability to include a hearing loss disability as defined by 38 C.F.R. § 3.385.  For any such disability found to be present, the respective examination should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of the Veteran's active service.  If the respective examiner finds the gastrointestinal disorder is not directly related to service, he or she should express an opinion whether it is at least as likely as not it was caused or aggravated by the service-connected skin disorder.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

For the claimed chest/rib disorder, to include accessory pectoralis major muscle, the respective examiner should state the likelihood that any such disability found to be present existed prior to service.  In answering this question, the examiner must address evidence that the accessory pectoralis muscle diagnosed in service was previously found to be a congenital abnormality.  If the examiner concludes that such a disability existed prior to service, the examiner should indicate that likelihood that the disability worsened during service.  If the examiner diagnoses the Veteran as having a chest/rib disability that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.

A complete rationale for any opinion expressed must be provided, and should reflect consideration of both the documented in-service findings from the service medical records as well as the Veteran's lay supporting evidence.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained since the claims were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


